UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4055


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSHUA M. BLANKENSHIP,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:08-cr-00257-1)


Submitted:   May 19, 2010                 Decided:   June 18, 2010


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.   Charles T.
Miller, United States Attorney, J. Christopher Krivonyak,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joshua    M.   Blankenship      pled     guilty      to   one    count    of

possession of a firearm by an unlawful user of a controlled

substance, in violation of 18 U.S.C. § 922(g)(3) (2006), and was

sentenced to a year and one day of imprisonment.                            On appeal,

Blankenship raises only one claim, arguing that the district

court erred in applying a four-level enhancement to his base

offense level under U.S. Sentencing Guidelines Manual (“USSG”)

§ 2K2.1(b)(6)    (2009)     for   possession        of     two    firearms      during

Blankenship’s       commission    of    felony      mail      theft.          For    the

following reasons, we affirm.

            At the time of the underlying offense, Blankenship was

addicted to and abusing pain medication.                      While transporting

mail for his employer, Blankenship stole prescription medicines

containing hydrocodone from the mail, and crushed and snorted

the pills during three stops he made on his way to the post

office.    When he was arrested, Blankenship had a loaded revolver

in his waistband and a loaded pistol concealed in his duffle

bag, which was next to Blankenship in the cab of the truck.

            Under     § 2K2.1(b)(6),        “[i]f    the    defendant         used    or

possessed any firearm or ammunition in connection with another

felony    offense,”    a   four-level    enhancement        is    applied      to    the

defendant’s offense level.             The commentary explains that the

phrase    “in   connection    with”     means       whether      “the   firearm      or

                                        2
ammunition facilitated, or had the potential of facilitating,

another    felony   offense.”        USSG    § 2K2.1,   cmt.    n.14(A).     This

court has explained that “[t]his requirement is satisfied if the

firearm had some purpose or effect with respect to the other

offense, including if the firearm was present for protection or

to embolden the actor.”          United States v. Jenkins, 566 F.3d 160,

162 (4th Cir. 2009) (internal quotation marks, citation, and

alteration omitted).       However, “the requirement is not satisfied

if the firearm was present due to mere accident or coincidence.”

Id.   at   163   (internal    quotation       marks   omitted).       Whether     a

defendant    used   a   firearm    in    connection     with   a   felony   is    “a

factual    determination     based      on   the   specific    circumstances      of

[each] case and, as such, is subject to a clearly erroneous

standard of review.”       Id.     Accordingly, we “will not disturb the

district court's finding unless we are left with the definite

and firm conviction that a mistake has been committed.”                          Id.

(internal quotation marks omitted).

            Here, the district court found that Blankenship used

and possessed the firearm in connection with the offense of mail

theft, because the firearms facilitated or helped to facilitate

the offense.        The court determined that Blankenship knowingly

possessed the firearms on or near his person, with one gun in

his waistband and one in a bag on the seat next to him; he

committed the offense of mail theft; and he was emboldened to

                                         3
commit      the     theft   and   protected       during    its     commission     by    the

firearms.

               On    appeal,      Blankenship       asserts        that    there    is    no

evidence that either of the firearms “actually aided or helped

him” complete the mail theft offense, or that “he used one of

the firearms to secure a parcel before opening it or to scare

away       other    would-be      medication      thieves     so    he     could   open   a

package and keep the drugs inside to himself.”                               However, as

Blankenship also acknowledges in his brief, whether the firearms

were       actually     used      does    not     control     application          of    the

enhancement.         If the firearm had the potential to facilitate the

offense,       the    enhancement        is   still   applicable.            Blankenship

himself admitted that he had the firearm in his waistband for

“protection;”         thus     its   presence       was     not     mere    accident      or

coincidence. *        Although he asserts that this was due to the fact

that he drove late at night on rural roads, the record clearly

demonstrates that, like the defendant in Jenkins, Blankenship’s

firearm was loaded, located on his person, and accessible and

ready for use.          The isolated nature of his route “suggests that

there was a heightened need for protection and that the firearm


       *
       Blankenship did argue that the second firearm located in
his duffle bag was only there because he had used it at a range
and forgotten to remove it from his bag.    However, he conceded
that the first firearm was intentionally on his person.



                                              4
emboldened [Blankenship].”      Jenkins, 566 F.3d at 164.      Based on

these facts, we cannot say that the district court was clearly

erroneous in its application of the four-level enhancement.

           Accordingly,    we   affirm   Blankenship’s   sentence.     We

dispense   with   oral    argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     5